Citation Nr: 0833033	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for paranoid 
personality disorder with schizoid traits, depression, and 
chronic pain syndrome.

2.  Entitlement to service connection for atrial 
fibrillation.  

3.  Entitlement to a higher initial rating for coronary 
vascular disease (CVD), rated as 60 percent disabling from 
June 7, 2006.  

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.  

The claim of service connection for paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome was previously decided by the Board in a decision 
dated in September 2005.  The veteran thereafter appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an undated order, the Court 
granted a March 2007 joint motion by the veteran and VA, 
which was incorporated by reference, to vacate the Board's 
decision and remand for evidentiary development in accordance 
with the joint motion.  

Specifically, the Joint Motion agreed that the Board had 
erred in not requesting from the veteran's treating 
psychologist, T.L. Price, Ph.D., all treatment records 
pertinent to the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In August 2007, the Board remanded to have the agency of 
original jurisdiction (AOJ) obtain any records beyond what 
was already of record, and to provide a VA examination.  The 
remand order also called for the AOJ to ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA) was completed.  This 
issue is again before the Board for appellate review.  

Subsequent to the Board's August 2007 remand, the appellant, 
through his attorney, perfected appeals of the other three 
issues listed on the title page above.  The Board notes that, 
in two October 2007 letters, the veteran's representative 
requested a videoconference hearing related to those issues.  
There is no evidence that the request for a hearing has been 
withdrawn.  Indeed, the Board notes that the RO's August 20, 
2008, Certification of Appeal noted that a BVA 
videoconference hearing had been requested but had not been 
held.  Accordingly, consideration of the issues on which a 
hearing was requested will be deferred pending completion of 
the videoconference hearing.  

(The claim of service connection for paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome, is not being remanded for a hearing because, in a 
July 2004 VA Form 9, Appeal to the Board of Veterans' 
Appeals, which perfected his appeal of that issue, the 
veteran specified that he did not want a hearing.  Nothing in 
the record indicates that the veteran subsequently changed 
his mind regarding a hearing on that issue.)  


FINDINGS OF FACT

1.  The veteran was not treated for a psychiatric disorder 
until many years after service.

2.  There is no evidence that a paranoid personality disorder 
with schizoid traits, depression, or chronic pain syndrome, 
was manifested until 1984; none of these problems is 
attributable to his period of military service.  


CONCLUSION OF LAW

The veteran does not have a paranoid personality disorder 
with schizoid traits, depression, or chronic pain syndrome 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, the month following receipt of his claim, and several 
months before the RO's denial of service connection, and 
again in September 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

Background

The veteran's SMRs show no complaints of or treatment for any 
psychiatric disorder or pain syndrome.  The reports of his 
enlistment and separation examinations show no indication of 
any such abnormalities.  Periodic examinations conducted 
while in the Air National Guard, including the last one of 
record, dated in February 1977, report no psychiatric 
abnormalities.

The veteran was diagnosed with a situational adjustment 
disorder with some depressive features while hospitalized for 
a back disorder in June 1984.  In a July 1996 rating 
decision, the veteran was awarded entitlement to a non-
service-connected pension based on several non-service-
connected disabilities, including paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome.  

The veteran submitted a claim, dated in November 2003, 
requesting service connection for his paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome.  The veteran contended that these problems had 
their origin in military service, where he was required to 
work very long hours under unrelenting pressure from his 
superiors.  Of record is a January 2004 letter from the 
veteran's treating psychologist, T.P., Ph.D., sent in 
response to a request from the RO.  Dr. P. summarized the 
veteran's history as reported to him by the veteran, 
including the contention of having extraordinarily long work 
hours and pressure from superiors.  

Dr. P. noted that the veteran described significant problems 
in service with physical and mental exhaustion.  The veteran 
contended that, while he was subjected to these extraordinary 
working conditions, others were not, and that, in comparison, 
high ranking Air Force officers did not have to do anything 
but sit at their desks.  The veteran also described marital 
problems that ended in divorce after his unfaithful wife bore 
a child by a local policeman, and further related that, as a 
result, police from two local jurisdictions kept an eye on 
him, resulting in three driving-while-under-the-influence 
convictions because of the heightened scrutiny.  The veteran 
also blamed his attorney at the time for doing an inadequate 
job in defending him.  

Dr. P. noted that the veteran had had considerable anger 
because of the numerous injustices he had experienced, which 
resulted in the veteran feeling like he was at fault for 
everything.  The veteran also described to Dr. P. what he 
termed the unfairness of various governmental institutions, 
including the legal system and VA.  The veteran described 
complaints of significant chronic pain, including back and 
dental pain.  The doctor noted that the veteran was often 
quite angry during psychotherapy sessions about events that 
have happened to him, and that, while he appreciates the 
opportunity to ventilate, he continues to focus on the 
injustices in life and the poor way he believes he has been 
treated over the years.  

Dr. P. concluded that the veteran was pessimistic and 
expected to fail and to be humiliated.  He exhibited 
irritable moodiness much of the time, and tended to perceive 
every avenue of gratification as fraught with conflict.  He 
expressed feelings of unworthiness and uselessness, and 
tended to feel demeaned and unappreciated by others and life 
in general.  Dr. P. concluded that the veteran "is seen as 
experiencing Major Depressive and Paranoid Personality 
Disorders," but did not express an opinion as to whether 
these were in any way related to his military service.  

Following the RO's initial denial of this claim, the RO 
received another letter written by Dr. P., dated in June 
2004, which was initiated at the veteran's request.  Dr. P. 
noted that the veteran continued to demonstrate mood-related 
problems, and was inclined to be very negativistic and to 
have a hopeless outlook.  It was noted that the veteran was 
quite bitter regarding his military experiences, and 
continued to be frustrated toward VA, perceiving himself as 
having been "used" while in the military, and, as a result, 
he was unable to rid himself of his anger about what he was 
put through.  

The RO also received a letter from T.O., a friend of the 
veteran who had served with him in the Air Force, and who 
worked closely with him on the same work team.  T.O.'s letter 
was an often word-for-word copy of the veteran's own original 
claim for service connection.  The letter from T.O. concluded 
with "I believe all those long stressful hours ha[ve] 
[a]ffected both of our mental and physical health."  

One of the principal reasons for the Board's August 2007 
remand was to obtain all of Dr. P.'s treatment records 
related to the veteran and this claim.  Those records were 
already obtained and are of record.  The records consist of 
treatment records from October 2003 through September 2004, 
and are indicative of the statements made by Dr. P. in his 
January and June 2004 letters.  After an initial intake 
evaluation that took place in two one-hour sessions a week 
apart in October 2003, the remainder of the treatment notes 
briefly document individual treatment sessions, which dealt 
primarily with the veteran's rage regarding his alleged 
mistreatment in the military, and his perception that he is 
misunderstood and underappreciated.  None of the treatment 
notes provide any diagnosis or nexus opinion.  

As noted, on remand the veteran was afforded a VA examination 
in connection with this claim.  That examination was 
conducted in July 2008, and consisted of review of the 
veteran's claims file, the VA Computerized Patient Record 
System (CPRS), administration of the Million Clinical 
Multiaxial Inventory-III (MCMI-III), and clinical interview 
of the veteran.  

This examiner noted that the veteran had been treated at the 
local Vet Center by Dr. P., but that Dr. P. had provided no 
diagnostic information, though the examiner noted that Dr. 
P.'s records were consistent with the veteran's complaints 
and presentation in the course of the July 2008 examination.  
The examiner summarized the veteran's history as provided by 
him, including the veteran's military, family, and 
occupational history.  The examiner noted that the veteran 
appeared angry and bitter as regards his military service.  
Regarding current symptoms, the veteran reported poor quality 
of sleep related to back pain, though he also stated that he 
is sleeping approximately 10 hours per night, with occasional 
naps.  He described his mood as pretty mellow, and described 
getting snappy occasionally.  He reported enjoying social 
events such as going to a bar and shooting pool and playing 
darts, as well as gardening and barbecuing.  

On examination, the veteran was found to be disheveled and 
evidencing adequate hygiene.  Mood was angry and irritable; 
affect was mood congruent.  Attention was distractible, with 
brief concentration.  Recent and remote memory appeared 
normal.  Thought processes appeared obsessive with no current 
suicidal or homicidal ideation.  There was no evidence of 
psychosis.  Speech was circumstantial and tangential, with 
evasive content; the veteran answered specific questions with 
general statements.  Interpersonally he was guarded and 
defensive.  Judgment, insight, and impulse control appeared 
to be moderately impaired.  

The results of the MCMI-III appeared to be a valid indicator 
of the veteran's current psychological functioning.  His test 
taking approach suggested a defensive response style, with 
difficulty admitting to even minor problems.  

Clinically, the veteran appeared to have a high degree of 
anxiety.  The examiner noted that, although alcohol 
consumption may assist the veteran in relieving some of his 
anxiety, it was the veteran's alcohol abuse that was 
contributing to his depression and anxious symptoms.  The 
veteran's social interactions appeared to be focused on 
drinking situations, and he has had some legal and workplace 
difficulties as a result of his problems.  The examiner noted 
that the veteran does not appear to have insight into how his 
own anger, irritability, resentment, and contempt toward 
others, particularly those who are in a position of 
authority, result in his failure to find satisfaction in 
interpersonal relationships.  

The examiner opined that the veteran's anxiety appeared to 
stem from childhood experiences, described by the veteran as 
a hard childhood consisting of hard work in an agrarian 
family setting.  The veteran's tendency to lash out appeared 
to be closely related to his childhood experiences, which he 
projects onto current relationships and events.  The examiner 
noted that the veteran most likely has a very difficult time 
moving beyond early experiences, and his insight into his own 
anger and choices is minimal, consistent with personality 
defects that are deeply ingrained.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were alcohol abuse, primary; 
and substance-induced anxiety disorder with depressed mood.  
The Axis II (personality disorders and mental retardation) 
diagnosis was antisocial personality traits with passive 
aggressive features.  No Axis III (general medical 
conditions) diagnosis was discussed.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
interpersonal conflict and alienation, unemployment, and 
limited financial resources.  The Axis V (global assessment 
of functioning (GAF) score) report was 60.  

The examiner noted that the veteran's social life centers 
around the use of alcohol, including going out to bars and 
drinking at home.  As would be expected, it appeared that the 
alcohol abuse caused significant difficulties including 
financial, occupational, interpersonal, and legal.  The 
examiner opined that the veteran's alcohol abuse appeared to 
be the primary diagnosis that is causing considerable 
difficulty in most areas of his life.  

The examiner concluded that, due to the long-term nature of 
the veteran's personality difficulties, it is most likely 
that his difficulties began in childhood with a high level of 
anger and bitterness over feeling exploited by his parents.  
The veteran's substance abuse appeared to the examiner to be 
a primary diagnosis, and that the alcohol is used as a 
"social lubricant" rather than a means to reduce anxiety or 
depression related to military service.  The examiner opined 
that there is no evidence to support service connection for 
the claimed disabilities.  

Of record is an August 2008 Report of Contact (ROC) between 
the RO and the examiner, the purpose of which was to clarify 
some of the examiner's statements.  The ROC documented that 
the examiner clarified that the veteran's anxiety and 
depression are due to his substance abuse.  The examiner also 
reported that there was no evidence that the veteran's 
personality disorder was aggravated during service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is evidence of a current disability.  However, 
there is no medical evidence of in-service incurrence or 
aggravation of an injury or disease, and there is no medical 
evidence of a nexus between any current mental disability and 
any in-service disease or injury.  

The Board also notes that nowhere in his treatment notes or 
his two letters did the veteran's treating psychologist, Dr. 
P., venture to provide a medical opinion connecting any 
disability to the veteran's military service.  The Board also 
notes that the July 2008 VA examiner opined that the 
veteran's primary DSM-IV diagnosis was alcohol abuse, and 
explained that the veteran's anxiety and depression are due 
to his substance abuse, not his military service.  The 
examiner also reported that there was no evidence that the 
veteran's personality disorder was aggravated during service.  
(In this regard, it should be pointed out that personality 
disorders are not considered diseases or injuries within the 
meaning of laws and regulations relating to the award of 
service connection, 38 C.F.R. § 3.303(c) (2007), and 
consequently may not be considered as a disease for which 
service connection may be granted on a direct or aggravation 
basis.  The VA examiner described a personality disorder 
manifested by lifelong characteristics in this veteran's case 
that indicate a disorder that may not be service connected.  
38 C.F.R. § 3.303(c).)

The only evidence of record supportive of the veteran's claim 
that his current disabilities are related to his military 
service consists of the lay statements of the veteran 
himself, and of his service buddy.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the statements of the veteran and his service 
buddy as to the etiology of his current mental disability 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's claimed paranoid personality disorder with schizoid 
traits, depression, and chronic pain syndrome, is not 
traceable to disease or injury incurred in or aggravated 
during active military service.  


ORDER

Entitlement to service connection for paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome, is denied.  


REMAND

As noted, the veteran's attorney has requested that the 
veteran be afforded a videoconference hearing in connection 
with the TDIU, atrial fibrillation service connection, and 
CVD rating increase issues.  The Board will therefore remand 
for that purpose in order to ensure that the veteran receives 
the due process to which he is entitled.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
videoconference hearing with a member of 
the Board for the three issues addressed 
in September 2007 statements of the case.  
The veteran should be given notice of the 
hearing and opportunity to prepare.

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


